 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11

12   SHONETTA CRAIN AND KIRA SERNA,            Case No. 3:19-CV-01265-JST
     individually and on behalf of all other
13   similar situated individuals,
14                Plaintiffs,                  STIPULATED [PROPOSED] PRETRIAL
                                               CONSOLIDATION ORDER
15         v.
16   ACCREDITED SURETY AND
     CASUALTY COMPANY, et al.,
17
                  Defendants.
18

19   STEVEN BREAUX, individually and on        Case No. 3:19-CV-00717-JST
     behalf of all other similar situated
20   individuals,
21                Plaintiff,
22         v.
23   ACCREDITED SURETY AND
     CASUALTY COMPANY, et al.,
24
                  Defendants.
25

26

27

28
                                                                 STIPULATED [PROPOSED] PRETRIAL
                                                                            CONSOLIDATION ORDER
                                                      CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1

 2          WHEREAS, on January 29, 2019, Plaintiffs Shonetta Crain and Kira Serna filed a

 3   complaint in Alameda County Superior Court, Crain et al. v. Accredited Surety and Casualty

 4   Company, et al. (“Crain Action”);

 5          WHEREAS, on February 8, 2019, Plaintiff Steven Breaux filed a complaint in the

 6   Northern District of California, Breaux v. Accredited Surety and Casualty Company, et al.

 7   (“Breaux Action”);

 8          WHEREAS, on March 8, 2019, Defendants Two Jinn, Inc. and Seaview Insurance

 9   Company filed a notice of removal of the Crain Action to the Northern District of California;

10          WHEREAS, on March 19, 2019, the Court related the Crain Action and the Breaux

11   Action (collectively, the “Related Actions”);

12          WHEREAS, the Case Management Conferences for the Crain and Breaux Actions are

13   currently both set for May 22, 2019, and the Joint Case Management Conference Statements are

14   both currently due May 13, 2019;

15          WHEREAS, the Related Actions are proposed class actions against Defendants

16   Accredited Surety and Casualty Company, Aegis Security Insurance Company, All-Pro Bail

17   Bonds Inc., American Bail Coalition, Inc., Alleghany Casualty Company, American Contractors

18   Indemnity Company, American Surety Company, Associated Bond and Insurance Agency, Inc.,

19   Bankers Agency, Inc., Bankers Insurance Company, Bond Safeguard Insurance Company,

20   California Bail Agents Association, Continental Heritage Insurance Company, Crum & Forster

21   Indemnity Company, Danielson National Insurance Company, Financial Casualty & Surety, Inc.,

22   Golden State Bail Agents Association, Harco National Insurance Company, Indiana Lumbermens

23   Mutual Insurance Company, International Fidelity Insurance Company, Lexington National

24   Insurance Corporation, Lexon Insurance Company, National American Insurance Company,

25   North River Insurance Company, Philadelphia Reinsurance Corporation, Safety First Insurance

26   Company, Seaview Insurance Company, Seneca Insurance Company, Stillwater Property and

27   Casualty Insurance Company, Sun Surety Insurance Company, Two Jinn, Inc., United States Fire

28   Insurance Company, Universal Fire & Casualty Insurance Company, Williamsburg National
                                                                         STIPULATED [PROPOSED] PRETRIAL
                                                     -1-                            CONSOLIDATION ORDER
                                                              CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Insurance Company, Jerry Watson and William B. Carmichael, and DOES 1-100 pursuant to
 2   California’s antitrust statute, Business and Professions Code sections 16720, et seq. (the
 3   “Cartwright Act”); and California’s unfair competition law, Business and Professions Code
 4   sections 17200, et seq. (the “Unfair Competition Law”);
 5          WHEREAS, the parties in the Related Actions have met and conferred and agree that the
 6   above-entitled actions should be consolidated pursuant to Federal Rule of Civil Procedure 42(a);
 7          WHEREAS, consolidation of the Complaints and other like actions will avoid duplication
 8   and unnecessary costs, and will promote the efficient conduct of the proceedings;
 9          WHEREAS, the parties in the Related Actions have met and conferred and agree to a
10   schedule for filing a consolidated amended complaint following the appointment of interim class
11   counsel;
12           WHEREAS, the parties in the Related Actions have met and conferred and agree that no
13   answers, motions, or other responses to the complaints need be filed in the Related Actions until
14   after the appointment of interim class counsel and the filing of a consolidated amended
15   complaint;
16          WHEREAS, the agreed-upon schedule is not for the purpose of delay, promotes judicial
17   efficiency and economy, and will not cause prejudice to any party;
18          NOW, THEREFORE, IT IS STIPULATED AND AGREED by Plaintiffs and Defendants
19   in the Related Actions, by and through their undersigned respective counsel of record, as follows:
20   I.     CONSOLIDATION
21          The Related Actions are consolidated for all purposes, including pre-trial proceedings and
22   trial, pursuant to Federal Rule of Civil Procedure 42(a) (the “Consolidated Action”).
23   II.    MASTER DOCKET AND MASTER FILE
24          A Master Docket and a Master File shall be created under the civil action number that has
25   been assigned to the first-filed federal court case, No. 19-CV-00717-JST, with the caption “In re
26   California Bail Bond Antitrust Litigation”. All docket entries regarding the Consolidated Action
27   shall be docketed under the Master File number No. 19-CV-00717-JST. If a document pertains to
28   only one or some of the consolidated cases, it will be docketed on the Master Docket with the
                                                                           STIPULATED [PROPOSED] PRETRIAL
                                                    -2-                               CONSOLIDATION ORDER
                                                                CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   notation in the docket text as to the case number(s) to which it pertains.
 2   III.   APPLICATION OF THIS ORDER TO SUBSEQUENTLY FILED OR
            TRANSFERRED CASES
 3

 4          When a case which relates to the subject matter of the Consolidated Action is hereafter
 5   filed in this Court or transferred here from another court, including through removal from state
 6   court, and only after counsel call to the attention of the Court and the Clerk the filing or transfer
 7   of any such case that might be properly consolidated with this Consolidated Action, the Clerk of
 8   Court shall make an appropriate entry in the Master Docket. Plaintiffs in the Consolidated Action
 9   shall promptly mail a copy of this Order to counsel for plaintiff(s) in each subsequently filed or
10   transferred related action and to counsel for any defendant(s) in each such action not already a
11   party to the Consolidated Action. Promptly thereafter, upon notice to counsel for the parties in
12   each such action, Plaintiffs in the Consolidated Action shall submit to the Court a proposed order
13   consolidating any such action with the Consolidated Action. Unless a party in such newly-filed
14   or transferred action objects to consolidation within ten (10) days after the date upon which a
15   copy of this Order is served on counsel for such party, by filing an application for relief and this
16   Court deems it appropriate to grant such application, each new case that arises out of the subject
17   matter of the Consolidated Action which is filed in this Court or transferred to this Court, shall be
18   consolidated with the Consolidated Action and this Order shall apply thereto.
19   IV.    CAPTION OF CASES
20          All papers hereafter filed in the Consolidated Action shall bear the following caption:
21
     IN RE CALIFORNIA BAIL BOND                            Master Docket No. 19-CV-00717-JST
22
     ANTITRUST LITIGATION
23

24   THIS DOCUMENT RELATES TO:
25

26          When a pleading or other court paper is intended to apply to all actions to which this
27   Order is applicable, the words “All Actions” shall appear immediately after the words “THIS
28   DOCUMENT RELATES TO” in the caption set out above. When a pleading or other court paper
                                                                             STIPULATED [PROPOSED] PRETRIAL
                                                     -3-                                CONSOLIDATION ORDER
                                                                  CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   is intended to be applicable only to a subset of the Actions, the separate caption and docket
 2   number for each individual action to which the pleading is intended to be applicable shall appear
 3   immediately after or below the words “THIS DOCUMENT RELATES TO” in the caption
 4   described above. The short form of the case caption ([named plaintiff] v. [first named defendant],
 5   et al.) for such actions may be used.
 6   V.      FILING AND DOCKETING
 7           All papers previously filed and served to date in any of the above-referenced actions are
 8   hereby deemed part of the record in 19-CV-00717-JST.
 9           When a paper is filed and the caption shows that it is to be applicable to “All Actions,”
10   such paper shall be filed in the Master File and the Clerk shall note such filing in the Master
11   Docket. Such papers need not be filed, and docket entries need not be made, in any other case
12   file.
13           When a paper is filed and the caption shows that it is to be applicable to fewer than all of
14   the Consolidated Actions, such paper shall be filed in the Master File, and the clerk shall note
15   such filing in both the Master Docket and the docket of each such action. Thus, the paper should
16   only be filed in the Master File in 19-CV-00717-JST.
17   VI.     ECF AND SERVICE OF DOCUMENTS
18           This case is subject to Electronic Case Filing (“ECF”), pursuant to General Order 45,
19   Section VI, which requires that all documents in such a case be filed electronically. If counsel
20   has not already done so, counsel shall register forthwith as an ECF user and be issued an ECF
21   user ID and password. Forms and instructions can be found on the Court’s website at
22   ecf.cand.uscourts.gov.
23           All documents shall be e-filed in the Master File in 19-CV-00717-JST. Papers that are
24   filed electronically through the Court’s ECF system are deemed served on all parties as of the
25   date of filing. All other service of papers shall be governed by the Rules of Civil Procedure,
26   unless otherwise agreed by the parties.
27   VII.    PRESERVATION OF EVIDENCE
28           Until the parties agree on a preservation plan or the Court orders otherwise, each party
                                                                            STIPULATED [PROPOSED] PRETRIAL
                                                    -4-                                CONSOLIDATION ORDER
                                                                 CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   shall take reasonable steps to preserve all documents, data, and tangible things containing
 2   information potentially relevant to the subject matter of this litigation.
 3   VIII. SCHEDULE FOR RULE 23(G) MOTION, CONSOLIDATED AMENDED
           COMPLAINT, AND RESPONSIVE PLEADINGS
 4
            A.      Rule 23(g) Motion
 5
            After entry of this Order, Plaintiffs will file a Motion for Appointment of Interim Class
 6
     Counsel pursuant to Federal Rule of Civil Procedure 23(g). The hearing and briefing schedule for
 7
     that Rule 23(g) Motion shall be set by Local Rule.
 8
            B.      Consolidated Amended Complaint
 9
            Within seven (7) days of the Court’s Order appointing Interim Class Counsel, Interim
10
     Class Counsel shall file the Consolidated Amended Complaint. The Consolidated Amended
11
     Complaint shall be deemed Plaintiffs’ initial filing for purposes of Federal Rule of Civil
12
     Procedure 15(a). The Consolidated Amended Complaint shall relate back to the date of the first
13
     filed action in California state court, Crain et al. v. Accredited Surety and Casualty Company, et
14
     al. (filed January 29, 2019), for all purposes. Defendants shall have no obligation to answer,
15
     move, or otherwise plead in response to the previously-filed Complaints.
16
            C.      Responsive Pleadings/Motion to Dismiss
17
            Defendants shall answer, move, or otherwise plead in response to the Consolidated
18
     Amended Complaint within thirty (30) days of the filing of the Consolidated Amended
19
     Complaint. The thirty (30) day deadline will apply to all state law response deadlines, including a
20
     motion to strike brought pursuant to California’s anti-SLAPP statutes.
21
            The parties will meet and confer with respect to the responsive briefing schedule and
22
     submit a stipulation and proposed order to the Court governing that briefing.
23

24

25

26

27

28
                                                                             STIPULATED [PROPOSED] PRETRIAL
                                                     -5-                                CONSOLIDATION ORDER
                                                                  CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 4, 2019         Respectfully submitted,
 2                                By: /s/ Dean M. Harvey
 3
                              Dean M. Harvey (SBN 250298)
 4                            Katherine C. Lubin (SBN 259826)
                              Adam Gitlin (SBN 317047)
 5                            Yaman Salahi (SBN 288752)
                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6                            275 Battery Street, 29th Floor
                              San Francisco, CA 94111
 7
                              Telephone: (415) 956-1000
 8                            dharvey@lchb.com
                              kbenson@lchb.com
 9                            agitlin@lchb.com
                              ysalahi@lchb.com
10
                                  Benjamin David Elga (pro hac vice)
11
                                  Brian James Shearer (pro hac vice)
12                                JUSTICE CATALYST LAW
                                  25 Broadway, 9th Floor
13                                New York, NY 10004
                                  Telephone: (518) 732-6703
14                                belga@justicecatalyst.org
                                  brianshearer@justicecatalyst.org
15

16                                Stephanie Carroll (SBN 263698)
                                  Cindy Pánuco (SBN 266921)
17                                Nisha Kashyap (SBN 301934)
                                  PUBLIC COUNSEL
18                                610 South Ardmore Avenue
                                  Los Angeles, California, 90005
19                                Telephone: (213) 385-2977
                                  Facsimile: (213) 201-4722
20                                scarroll@publiccounsel.org
                                  nkashyap@publiccounsel.org
21
                                  Stuart T. Rossman (pro hac vice) (B.B.O. No.
22                                430640)
                                  Brian Highsmith (pro hac vice motion
23                                forthcoming)
                                  NATIONAL CONSUMER LAW CENTER
24                                7 Winthrop Square, Fourth Floor
                                  Boston, MA 02110-1245
25                                Telephone: (617) 542-8010
                                  Facsimile: (617) 542-8028
26                                srossman@nclc.org
                                  bhighsmith@nclc.org
27

28
                                                    STIPULATED [PROPOSED] PRETRIAL
                            -6-                                CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1                            David Seligman (pro hac vice motion
                              forthcoming)
 2                            TOWARDS JUSTICE
 3                            1410 High Street, Suite 300
                              Denver, CO 80218
 4                            Telephone: (720) 441-2236
                              Facsimile: (303) 957-2289
 5                            david@towardsjustice.org
 6                            Counsel for Plaintiffs Shonetta Crain and Kira
 7                            Serna

 8   Dated: April 4, 2019         By: /s/ Julian Hammond

 9                                Julian Hammond
                                  Polina Brandler
10                                Ari Cherniak
                                  HAMMONDLAW, P.C.
11                                1829 Reisterstown Road, Suite 410
                                  Baltimore, MD 21208
12                                Telephone: (310) 601-6766
                                  Facsimile: (310) 295-2385
13                                jhammond@hammondlawpc.com
                                  pbrandler@hammondlawpc.com
14                                acherniak@hammondlawpc.com

15                                Laura L. Ho
                                  Goldstein Borgen Dardarian & Ho
16                                300 Lakeside Drive, Suite 1000
                                  Oakland, CA 94612
17                                Telephone: (510) 763-9800
                                  Facsimile: (510) 835-1417
18                                lho@gbdhlegal.com

19                                Counsel for Plaintiff Steven Breaux

20   Dated: April 4, 2019         By: /s/ Michael A. Attanasio

21                                Michael A. Attanasio (151529)
                                  Beatriz Mejia (190948)
22
                                  Jon F. Cieslak (268951)
23                                Max Sladek de la Cal (324961)
                                  COOLEY LLP
24
                                  Attorneys for Defendants Seaview Insurance
25                                Company and Two Jinn, Inc.
26

27

28
                                                    STIPULATED [PROPOSED] PRETRIAL
                            -7-                                CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 4, 2019         By: /s/ Lisa Tenorio-Kutzkey
 2                                Lisa Tenorio-Kutzkey (205955)
 3                                DLA PIPER LLP (US)
                                  555 Mission Street, Suite 2400
 4                                San Francisco, CA 94105-2933
                                  Telephone: (415) 836-2500
 5                                Facsimile: (415) 836-2501
                                  lisa.tenorio@dlapiper.com
 6

 7                                Julie A. Gryce (319530)
                                  DLA PIPER LLP (US)
 8                                401 B Street, Suite 1700
                                  San Diego, CA 92101-4297
 9                                Telephone: (619) 699-2700
                                  Facsimile: (619) 699-2701
10
                                  julie.gryce@dlapiper.com
11
                                  Michael P. Murphy (pro hac vice motion
12                                forthcoming)
                                  John Hamill (pro hac vice motion
13                                forthcoming)
                                  Jonathan M. Kinney (pro hac vice motion
14
                                  forthcoming)
15                                DLA PIPER LLP (US)
                                  Telephone: (212) 335-4500
16                                Facsimile: (212) 335-4501
                                  michael.murphy@dlapiper.com
17                                john.hamill@dlapiper.com
                                  jonathan.kinney@dlapiper.com
18

19                                Attorneys for Defendants Danielson National
                                  Insurance Company and National American
20                                Insurance Company of California
21

22

23

24

25

26

27

28
                                                    STIPULATED [PROPOSED] PRETRIAL
                            -8-                                CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 4, 2019         By: /s/ Shaun Paisley
 2                                Drew Koning (263082)
 3                                Blake Zollar (268913)
                                  Shaun Paisley (244377)
 4                                KONING ZOLLAR LLP
                                  2210 Encinitas Blvd., Suite S
 5                                Encinitas, CA 92024
                                  Telephone: (858) 252-3234
 6                                Facsimile: (858) 252-3238
 7                                drew@kzllp.com
                                  blake@kzllp.com
 8                                shaun@kzllp.com

 9                                 Attorneys for Defendant All-Pro Bail Bonds,
                                   Inc.
10

11   Dated: April 4, 2019         By: /s/ Gerard G. Pecht

12                                Gerard G. Pecht (pro hac vice to be filed)
                                  NORTON ROSE FULBRIGHT US LLP
13                                1301 McKinney, Suite 5100
                                  Houston, Texas 77010
14
                                  Telephone: (713) 651-5151
15                                Facsimile: (713) 651-5246
                                  gerard.pecht@nortonrosefulbright.com
16
                                  Joshua D. Lichtman (SBN 176143)
17                                NORTON ROSE FULBRIGHT US LLP
                                  555 South Flower Street, Forty-First Floor
18
                                  Los Angeles, California 90071
19                                Telephone: (213) 892-9200
                                  Facsimile: (213) 892-9494
20                                joshua.lichtman@nortonrosefulbright.com
21                                Attorneys for Defendant American
22                                Contractors Indemnity Company

23   Dated: April 4, 2019         By: /s/ Gerard G. Pecht

24                                Gerard G. Pecht (pro hac vice to be filed)
                                  NORTON ROSE FULBRIGHT US LLP
25                                1301 McKinney, Suite 5100
26                                Houston, Texas 77010
                                  Telephone: (713) 651-5151
27                                Facsimile: (713) 651-5246
                                  gerard.pecht@nortonrosefulbright.com
28
                                                    STIPULATED [PROPOSED] PRETRIAL
                            -9-                                CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1                               Joshua D. Lichtman (SBN 176143)
                                 NORTON ROSE FULBRIGHT US LLP
 2                               555 South Flower Street, Forty-First Floor
 3                               Los Angeles, California 90071
                                 Telephone: (213) 892-9200
 4                               Facsimile: (213) 892-9494
                                 joshua.lichtman@nortonrosefulbright.com
 5
                                 Attorneys for Defendant Seneca Insurance
 6                               Company
 7
     Dated: April 4, 2019        By: /s/ Anne K. Edwards
 8
                                 Anne K. Edwards (110424)
 9                               SMITH, GAMBRELL & RUSSELL, LLP
                                 444 South Flower Street, Suite 1700
10
                                 Los Angeles, CA 90071
11                               Telephone: (213) 358-7210
                                 Facsimile: (213) 358-7310
12                               aedwards@sgrlaw.com

13                               Attorneys for Defendant Williamsburg
                                 National Insurance Company
14

15   Dated: April 4, 2019        By: /s/ Nicole S. Healy

16                               Todd A. Roberts
                                 Nicole S. Healy
17                               Edwin B. Barnes
                                 ROPERS, MAJESKI, KOHN & BENTLEY
18

19                               Attorneys for Defendants American Bail
                                 Coalition, Inc. and William B. Carmichael
20

21
     Dated: April 4, 2019        By: /s/ Vincent S. Loh
22

23                               David F. Hauge (128294)
                                 Todd H. Stitt (179694)
24                               Vincent S. Loh (238410)
                                 MICHELMAN & ROBINSON, LLP
25

26                               Attorneys for Defendants United States Fire
                                 Insurance Company, North River Insurance
27                               Company, and Crum & Forster Indemnity
                                 Company
28
                                                   STIPULATED [PROPOSED] PRETRIAL
                            - 10 -                            CONSOLIDATION ORDER
                                        CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 4, 2019        By: /s/ Casey A. Hatton
 2                               Casey A. Hatton (SBN 246081)
 3                               HINSHAW & CULBERTSON LLP
                                 One California Street, 18th Floor
 4                               San Francisco, CA 94111
                                 Telephone: 415.362.6000
 5                               Facsimile: 451.834.9070
                                 chatton@hinshawlaw.com
 6

 7                               Christie A. Moore (pro hac pending)
                                 W. Scott Croft (pro hac pending)
 8                               BINGHAM GREENEBAUM DOLL LLP
                                 101 S. Fifth Street
 9                               3500 PNC Tower
                                 Louisville, KY 40202
10
                                 Telephone: 502.587.3758
11                               Facsimile: 502.540.2276
                                 cmoore@bgdlegal.com
12                               wcroft@bgdlegal.com

13                               Attorneys for Bond Safeguard Insurance
                                 Company and Lexon Insurance Company
14

15   Dated: April 4, 2019        By: /s/ Travis Wall

16                               Travis Wall (191662)
                                 Spencer Kook (205304)
17                               HINSHAW & CULBERTSON LLP
18
                                 Attorneys for Defendant Philadelphia
19                               Reinsurance Corporation

20   Dated: April 4, 2019        By: /s/ Greg Day
21                               Greg Day
22                               LAW OFFICES OF GREGORY S. DAY
                                 120 Birmingham Drive, Suite 200
23                               Cardiff, CA 92007
                                 Telephone: (760) 436-2827
24                               attygsd@gmail.com
25                               Attorneys for Defendants California Bail
26                               Agents Association, Universal Fire &
                                 Insurance Company, Sun Surety Insurance
27                               Company

28
                                                   STIPULATED [PROPOSED] PRETRIAL
                            - 11 -                            CONSOLIDATION ORDER
                                        CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 4, 2019        By: /s/ Timothy P. Irving
 2                               Timothy P. Irving (108413)
 3                               TYSON & MENDES LLP
                                 5661 La Jolla Boulevard
 4                               San Diego, CA 92037
                                 Telephone: (858) 459-4400
 5                               Facsimile: (858) 459-3864
                                 tirving@tysonmendes.com
 6

 7                               Attorneys for Defendant Aegis Security
                                 Insurance Company
 8
     Dated: April 4, 2019        By: /s/ Regina J. McClendon
 9
                                 Regina J. McClendon
10
                                 LOCKE LORD LLP
11
                                 Attorneys for Defendant Safety First Insurance
12                               Company

13   Dated: April 4, 2019        By: /s/ Howard Holderness
14
                                 John A. Sebastinelli (127859)
15                               Howard Holderness (169814)
                                 GREENBERG TRAURIG, LLP
16
                                 Attorneys for Defendants American Surety
17                               Company and Indiana Lumbermens Mutual
                                 Insurance Company
18

19   Dated: April 4, 2019        By: /s/ Gary A. Nye

20                               Gary A. Nye (126104)
                                 ROXBOROUGH, POMERANCE, NYE & ADREANI,
21                               LLP
22
                                 Attorneys for Defendants Allegheny Casualty
23                               Company, Associated Bond and Insurance
                                 Agency, Inc., Bankers Insurance Company,
24                               Harco National Insurance Company,
                                 International Fidelity Insurance Company,
25                               Lexington National Insurance Corporation,
26                               and Jerry Watson

27

28
                                                   STIPULATED [PROPOSED] PRETRIAL
                            - 12 -                            CONSOLIDATION ORDER
                                        CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 4, 2019        By: /s/ James Mills
 2                               James Mills (203783)
 3                               LAW OFFICE OF JAMES MILLS
                                 1300 Clay Street, Suite 600
 4                               Oakland, CA 94612-1427
                                 Telephone: (510) 521-8748
 5                               Facsimile: (510) 277-1413
                                 james@jamesmillslaw.com
 6

 7                               Michael D. Singletary (pro hac vice motion
                                 forthcoming)
 8                               Shannon W. Bangle (pro hac vice motion
                                 forthcoming)
 9                               Brian C. Potter (pro hac vice motion
                                 forthcoming)
10
                                 BANGLE & POTTER, PLLC
11                               604 W. 13th Street
                                 Austin, TX 78701
12                               Telephone: (512) 270-4844
                                 Facsimile: (512) 270-4845
13                               Michael@banglepotter.com
                                 Shannon@banglepotter.com
14
                                 Brian@banglepotter.com
15
                                 Attorneys for Defendant Financial Casualty &
16                               Surety, Inc.
17   Dated: April 4, 2019        By: /s/ Erik K. Swanholt
18
                                 Erik K. Swanholt
19                               FOLEY & LARDNER
                                 555 South Flower St., 33rd Floor
20                               Los Angeles, CA 90071
                                 Telephone: (213) 972-4500
21                               Facsimile: (213) 486-0065
22
                                 Attorneys for Defendants Continental
23                               Heritage Insurance Company

24   Dated: April 4, 2019        By: /s/ John M. Rorabaugh
25                               John M. Rorabaugh (178366)
26
                                 Attorney for Defendant Golden State Bail
27                               Association

28
                                                   STIPULATED [PROPOSED] PRETRIAL
                            - 13 -                            CONSOLIDATION ORDER
                                        CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1                                          Filer’s Attestation
 2          Pursuant to General Order No. 45, § X(B), I attest under penalty of perjury that

 3   concurrence in the filing of the document has been obtained from all the signatories.

 4
     Dated: April 4, 2019                                        /s/ Dean M. Harvey
 5                                                         DEAN M. HARVEY
                                                           LIEFF CABRASER HEIMANN
 6
                                                            & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          STIPULATED [PROPOSED] PRETRIAL
                                                  - 14 -                             CONSOLIDATION ORDER
                                                               CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   IT IS SO ORDERED.
 2

 3   Dated:
                         HON. JON S. TIGAR
 4                       UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             STIPULATED [PROPOSED] PRETRIAL
                         - 15 -                         CONSOLIDATION ORDER
                                  CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
